Citation Nr: 1622653	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  13-01 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a higher initial rating for chronic obstructive pulmonary disease (COPD), evaluated as 10 percent prior to July 18, 2011 and in excess of 30 percent thereafter.

2. Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU), including as on an extraschedular basis.


WITNESSES AT HEARING ON APPEAL

Veteran and K.H.



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from October 1960 to September 1963 and from December 1963 to May 1964.  Sadly, the Veteran died in August 2014.  The appellant, who is the Veteran's son, requested to substitute for the Veteran.  The Agency of Original Jurisdiction notified him in December 2014 that he was accepted as the substitute claimant.   

This matter comes before the Board of Veterans' Appeals (Board) from October 2010 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in January 2014. A transcript of his hearing has been associated with the electronic record.

These claims were previously before the Board in February 2014, at which time they were remanded for additional development.  The Agency of Original Jurisdiction (AOJ) has complied with the remand directives.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to July 18, 2011, the Veteran's COPD is not manifested by Forced Expiratory Volume in one second (FEV-1) of 56 to 70-percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 56 to 70-percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the single Breath Method (DLCO (SB)) 56 to 65-percent predicted.

2.  From July 18, 2011, the Veteran's COPD manifested in FEV-1 of 56 to 70-percent of predicted, FEV-1/FVC of at least 56 to 70-percent of predicted; and DLCO of 56 percent to 65-percent predicted. 

3.  At no point during the period on appeal did the Veteran's COPD manifest with cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, acute respiratory failure nor did COPD require outpatient oxygen therapy.

4.  The Veteran's service-connected COPD has rendered him unable to secure or maintain substantially gainful employment consistent with his education and work history no earlier than February 14, 2012.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to July 18, 2011 for COPD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (Diagnostic Code) 6604 (2015).

2.  The criteria for a rating in excess of 30 percent after July 18, 2011 for COPD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (Diagnostic Code) 6604 (2015).

3.  The criteria for entitlement to a TDIU on an extraschedular basis are met no earlier than February 14, 2012. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  The Veteran was provided with adequate notice in February 2010 and September 2010. 

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). Of record are VA treatment records. Further, neither the Veteran nor the appellant identified any outstanding evidence which could support the claim and there is no evidence of any VA error in assisting in the procurement of records that could result in prejudice to the Veteran. Overall, the Board finds that the evidence of record is sufficient to decide the Veteran's claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. § 3.159(c)(4) (2015). The Veteran was afforded VA examinations in July 2010, December 2013, April 2014, and May 2014. Upon review, the Board finds the VA examination reports to be thorough, complete and sufficient bases upon which to reach a decision on the Veteran's claim. See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran's claims were previously remanded by the Board in February 2014 and the Board finds that there has been substantial compliance with the remand directives. Stegall v. West, 11 Vet. App. 268 (1998). Specifically, the requested VA treatment records were obtained and the requested VA opinion was provided.

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.

Increased rating claims

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The ratings for the Veteran's COPD have been assigned under Diagnostic Code 6604.  Under Diagnostic Code 6604, a 10 percent rating is assigned for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  A 30 percent rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 60 percent rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). A 100 percent rating is assigned for FEV-1 less than 40 percent of predicted, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization, or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy. 

When evaluating based on PFTs, post-bronchodilator results are used in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, use the pre-bronchodilator values for rating purposes. When there is disparity between the results of different PFT's so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability. See 38 C.F.R. § 4.96(d)(5), (6).

VA treatment records show that the Veteran used Albuterol, two puffs four times daily and Mometasone two puffs daily, as needed for shortness of breath.

The Veteran underwent a VA examination in July 2010.  He reported that onset of his COPD in the late 1990s, when he was treated for shortness of breath and then diagnosed with COPD several years later.  Since its onset, his COPD had gotten progressively worse.  He treated with an inhaled bronchodilator and inhaled antiinflammatory.  The Veteran denied a history of abdominal swelling but endorsed frequent swelling of the legs.  He also reported a positive history of dizziness, angina, fatigue, dyspnea on mild exertion, a productive cough, wheezing, non-anginal chest pain, night sweats, and asthma attacks several times per year.

Upon physical examination, heart sounds and rhythm were normal.  A pulmonary examination showed wheezing and decreased sounds on both sides with moderate impairment between asthma attacks, moderately limited diaphragm excursion, and moderately limited chest expansion.  Results of a pulmonary function test (PFT) showed an FVC = 4.26L or 97 percent predicted, FEV1 = 2.51L or 77 percent predicted, and FEV1/FVC ratio of 59.  The examiner stated that "spirometry reveals evidence of mild expiratory airflow limitation.  There is no appreciable response to bronchodilator therapy."

In November 2010, the VA examiner submitted an addendum to the examination report.  She stated that "the metric to most accurately represent the level of disability of the Veteran's COPD is the FEV1 percent, which in his case is 77 percent."  As a rationale, the examiner stated that "the FEV1 is often used to stage disease severity.  The FEV1/FVC ratio is not used for this purpose because measurement of FVC becomes less reliable as the disease progresses."

A VA treatment record dated July 18, 2011 showed PFT results of FVC of 3.3L or 79 percent predicted, FEV1 of 1.9L or 62 percent predicted, and FEV1/FVC ratio of 58. 

In June 2013, a PFT showed significant small airways obstruction and "FEF of 25-75 40%."  A June 2013 letter from the Veteran's physician indicated that his PFT showed that his lung function is decreased due to his COPD.  

The Veteran was diagnosed with stage 4 lung cancer in October 2013.

A November 26, 2013 primary care record noted that the Veteran had shortness of breath in the clinic.  The Veteran's oxygen saturations were between 92 and 97 percent.  The Veteran stated that his oxygen "goes low at night" but he did not have home oxygen.  A pulmonary consult showed that the Veteran reported taking his oximeter readings in the night, waking with dyspnea, and noting that his oxygen saturations were "sometimes in the 60s."  The pulmonologist assessed "hypoxemia, borderline saturation with ambulation. Oximetry at home has revealed very low O2 saturations upon waking in the night with dyspnea."  The Veteran was prescribed home oxygen.  His qualifying diagnoses were hypoxemia with primary lung disease and hypoxemia with cardiac disease.  

A December 6, 2013 treatment record showed the Veteran's oxygen saturation was 97 percent on room air.  The Veteran stated that he needed a letter saying he needs oxygen to get his service connection raised.  He stated that he was using oxygen both day and night and requested small tanks to take with him when he goes out.  The pulmonologist scheduled the Veteran for overnight oximetry testing.  

Overnight oximetry testing was conducted on December 9, 2013.  The test results showed a mean saturation of 94 percent and that 48 seconds of the 7 hour and 30 minute test were below 88 percent saturation.  The pulmonologist concluded satisfactory O2 saturation during the study.  

In a December 17, 2013 primary care visit, the physician indicted that "hypoxemia - resolved post-acute event. No need for ongoing oxygen per last pulmonary saturation evaluation."

A VA examination was conducted on December 20, 2013.  The examiner noted diagnoses of COPD and carcinoma of the lung.  The Veteran's COPD required inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  His respiratory disorder did not require the use of oral bronchodilators or antibiotics, but did require outpatient oxygen therapy.  The examiner noted that the July 2011 PFT results did not accurately reflect the Veteran's current pulmonary function but those PFTs could not be completed because the Veteran required outpatient oxygen therapy.  The examiner further opined that the Veteran's respiratory disorder impacted his ability to work in that "in his current condition, the lung cancer has aggravated the [service-connected] COPD causing an increase in shortness of breath with or without exertion." 

A December 2013 letter from the Veteran's physician stated that the Veteran had "lung cancer and [was] on oxygen 2 LPM nasal cannula at night."  

A January 3, 2014 VA treatment record showed that the Veteran reported that he slept better with the oxygen and would like to keep it.  The physician noted that the recent oximetry test showed no decreased saturation.  The Veteran's oxygen prescription was renewed pending a second overnight oximetry.  

On January 9, 2014, the Veteran appeared at a Board hearing.  He testified that in December 2013, he was unable to complete pulmonary function testing because his condition was too severe.  Specifically, he stated that he was prescribed inhalers and oxygen in November 2013 that he was supposed to use nightly and as needed during the day.  

A January 17, 2014 record showed the results of a second overnight sleep oximetry study.  The test lasted 3 hours and 33 minutes with a mean saturation of 95 percent and the lowest saturation at 88 percent.  The interpretation showed "normal nocturnal oxymetry while breathing room air and thus does not need oxygen."  

A January 24, 2014 record noted that the Veteran's overnight oximetry results showed no significant oxygen desaturation.  The record indicated that this was his second overnight oximetry in the last 60 days, both studies showing adequate oxygen levels with sleep.  The provider informed the Veteran that oxygen therapy would be discontinued. 

PFTs were performed on January 30, 2014.  The results show a FEV-1 of 82 percent of predicted, FEV1/FVC of 65 percent, and a DLCO score of 70 percent.  

February 6, 2014 PFT results indicated that FVC was 88 percent predicted, FEV1 was 79 percent predicted, FEV1/FVC was 66 percent and DLCO was 70 percent predicted.

In April 2014, the Veteran underwent a VA examination.  The examiner concluded that the Veteran was not using oxygen despite its prescribed usage, as the oxygen did not help him.  The examiner further stated that the severity of the Veteran's dyspnea precluded ambulation beyond a few steps and the Veteran needed an electric cart.  The Veteran was working as a part-time volunteer.  The examiner opined that the Veteran would be unable to be gainfully employed due to his worsening dyspnea due to COPD and cancer of the lung.  

In May 2014, a VA examiner indicated that he reviewed the conflicting medical evidence and opined that the Veteran did not need oxygen, nor was he on oxygen.  In support of his opinion, he stated that "the Veteran was tested twice with overnight oximetry results showing no significant 02 desaturation as per CTHCS Pulmonary Note 01/24/2014 below.  His oxygen prescription was thus discontinued as per CTHCS Pulmonary Consult Note 11/26/2014 with Addendum 01/24/2014."

The Veteran also submitted lay statements in June 2014 which indicated the Veteran would get winded with little exertion and coughed to the point of almost passing out.  The Veteran also had trouble carrying on a conversation.

After review of the evidence, the Board finds that increased staged ratings in excess of 10 and 30 percent for COPD are not warranted.  

Prior to July 18, 2011, there is no evidence that the Veteran met the criteria for a higher rating.  His PFT results showed an FVC of 4.26L or 97 percent predicted, FEV1 of 2.51L or 77 percent predicted, and FEV1/FVC ratio of 59.  Although the Veteran's FEV/FVC was sufficient to warrant a 30 percent rating, the November 2010 VA examiner stated that "the metric to most accurately represent the level of disability of the Veteran's COPD is the FEV1 percent, which in his case is 77 percent."  As a rationale, the examiner stated that "the FEV1 is often used to stage disease severity.  The FEV1/FVC ratio is not used for this purpose because measurement of FVC becomes less reliable as the disease progresses."  

Given this opinion, the Board concludes that the FEV1 percentage is the more accurate representation of the severity of his COPD. There are no additional records that show entitlement to a higher rating; therefore, the Veteran's claim for an increased rating in excess of 10 percent prior to July 18, 2011 is denied.  

From July 18, 2011, the Board finds that a rating in excess of 30 percent is not warranted.  PFTs were conducted in July 2011 and in January 2014.  At worst, the Veteran's results were FVC of 3.3L or 79 percent predicted, FEV1 of 1.9L or 62 percent predicted, and FEV1/FVC ratio of 58.  Therefore, a rating is excess of 30 percent is not warranted based on the Veteran's PFT findings.

The Board has also considered whether the Veteran is entitled to a higher rating due to his COPD requiring outpatient oxygen therapy, as specified in the criteria for a 100 percent rating.  Treatment records and the Veteran's testimony indicate that he was prescribed oxygen therapy in late November 2013.  However, as outlined in detail above, the treatment records show that the oxygen was discontinued in January 2014 based on overnight oximetry testing performed in December and January 2014.  Although the Veteran was prescribed oxygen therapy for a short period of time, none of the treatment records show that oxygen was ever required for his COPD due to decreased saturation levels.  Therefore, despite his use of oxygen for approximately two months, the Board does not find that his COPD warrants a 100 percent rating due to requiring outpatient oxygen therapy.  In addition, the evidence does not show the Veteran had cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or episodes of respiratory failure. 

In assessing the severity of the Veteran's COPD, the Board has also considered the lay evidence of record, including statements of the Veteran and lay witnesses, which describe symptoms such as shortness of breath and fatigue. Such lay statements are considered competent insofar as they describe observable symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). The Veteran's history and reported symptoms have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned. Specifically, while his COPD is rated herein based on PFTs, such testing contemplates the difficulty resulting from decreased lung capability, which includes the Veteran's symptoms and resulting physical limitations. Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of COPD. While the Board accepts the lay evidence of record as competent and credible, the Board affords the most probative value to the competent medical evidence of record with regard to the specialized evaluation of pulmonary functional impairment, symptom severity, and details of clinical features of the Veteran's COPD.

In sum, the Board has carefully considered the medical and lay evidence of record, and ultimately finds that the preponderance of the evidence is against finding that increased disability ratings in excess of 10 and 30 percent are warranted. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6604; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular TDIU

A TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.19, 4.25. 

Generally, to be eligible for a TDIU, a schedular percentage threshold must be met. If there is only one service-connected disability for TDIU purposes, it must be rated at least 60 percent disabling. If there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The Veteran submitted a claim for TDIU in June 2014, claiming that he became too disabled to work in 2012 due to his COPD.  The Veteran was service-connected for the following disabilities: COPD, rated at 30 percent; degenerative joint disease with degenerative disc disease of the thoracolumbar spine with spinal stenosis rated at 20 percent; and a scar of his lower back, rated as noncompensable.  The Veteran's combined rating was 40 percent. 

The Veteran did not have a single 60 percent rating and his overall disability rating during the appeal period was no more than 60 percent. 38 C.F.R. § 4.25 (2015). As such, he did not meet the percentage requirements of 38 C.F.R. § 4.16(a). Nevertheless, it is VA's established policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU. 38 C.F.R. § 4.16(b). Neither the RO nor the Board may assign an extraschedular TDIU in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16(a), 4.19; see also Faust v. West, 13 Vet. App. 342 (2000). The question is whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)). The Veteran does not have to be 100 percent unemployable in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107.

In June 2014, the Veteran clarified his earlier claim, which indicated he stopped working in December 2012, and clarified that he stopped working February 13, 2012.  He stated that he became too disabled to work in February 2012 due to his COPD. The Board notes that Veteran's reported level of education is high school.  The Veteran's employer certified that the Veteran worked from July 4, 2011 to February 13, 2012 and that the job required 40 or more hours per week.  

As the Veteran had not met the schedular percentage threshold, in February 2014, the Board remanded the issue of entitlement to a TDIU, instructing the AOJ to refer his claim to the Director, Compensation and Pension Services, for extraschedular consideration. See Bowling, supra. 

In March 2012, the Veteran was seen at VA complaining of shortness of breath and being "shaky and weak."  

In December 2013, the VA examiner stated that the Veteran's respiratory condition has impacted his ability to work, in that "the lung cancer has aggravated the [service-connected] COPD causing an increase in shortness of breath with or without exertion.

At the January 2014 Board hearing, the Veteran testified that he had previously been volunteering at the VA, but was unable to continue doing so since the end of September because of his COPD symptoms.  

In an April 2014 VA examination report, the examiner opined that the Veteran's COPD precludes employment; specifically, that the Veteran is unable to work due to his progressive dyspnea due to his COPD.  

In July 2014, the Veterans Service Center Manager (VSCM) issued a memorandum to the Director, Compensation and Pension Service regarding an extraschedular rating.  The VSCM recommended that entitlement to unemployability on an extraschedular basis be granted.  The recommendation specifically cited to the April 2014 VA examination in which the examiner characterized the Veteran's COPD as "severe" and noted that ambulation beyond a few steps required an electric cart.  The examiner specifically opined that the Veteran would be unable to be gainfully employed due to his worsening dyspnea from his COPD.  

In a September 2014 memorandum from the Director, Compensation Service, the Director concluded that an extraschedular TDIU was not warranted.  In support of his conclusion, the Director cited the May 2014 VA opinion, in which the examiner determined that the Veteran did not require the use of oxygen for his COPD.  The Director concluded that the Veteran is unemployed and unemployable due to stage IV lung cancer and residuals of antineoplastic chemotherapy and that his service-connected disabilities do not render him unemployable.

The Board finds that, with resolution of the doubt in favor of the Veteran, an extraschedular TDIU is warranted.  The Director based his opinion on the May 2014 VA opinion regarding the need for oxygen (or lack thereof), but did not appear to have considered the April 2014 VA opinion that specifically addressed the Veteran's unemployability due to his COPD.  Although, as indicated above, the Board has found that the Veteran's COPD did not require outpatient oxygen therapy nor did it otherwise meet the criteria for a rating in excess of 30 percent, the May 2014 VA opinion does not conflict with the April 2014 VA examiner's opinion regarding employability.  In March 2012, the Veteran reported shortness of breath and feeling "shaky and weak."  In December 2013, the VA examiner stated that the Veteran's respiratory condition impacted his ability to work, in that "the lung cancer has aggravated the [service-connected] COPD causing an increase in shortness of breath with or without exertion.  There are no opinions in which the Veteran was found to be either employable or unemployable due to non-service connected disabilities.  

As such, the Board acknowledges that the Veteran did not meet the criteria for a higher rating, but finds that the evidence of record supports an extraschedular TDIU effective February 14, 2012.  The Veteran was employed prior to that date in physical labor jobs and indicated that he became too disabled to engage in substantially gainful employment on February 13, 2012, when he left his last employment.  Based on the Veteran's shortness of breath, the Board resolves doubt in his favor in finding that he was unable to obtain or retain substantially gainful physical or sedentary employment consistent with his educational and work background from February 14, 2012, when the Veteran reported that he could no longer work due to his service-connected disability.  Therefore, the Veteran's claim is granted effective February 14, 2012.  38 C.F.R. § 4.16(b).  Prior to that date, there is no indication that the Veteran was unable to obtain or retain substantially gainful employment consistent with his educational and work background.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating for COPD in excess of 10 percent, prior to July 18, 2011 is denied.

Entitlement to an increased rating for COPD in excess of 30 percent, from July 18, 2011 is denied.  

Entitlement to an extraschedular TDIU rating is granted from February 14, 2012.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


